Citation Nr: 1001645	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  97-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to the Veteran's service-connected 
disabilities of the ankles.

3.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to the Veteran's service-
connected disabilities of the ankles.

4.  Entitlement to service connection for a neck disorder, to 
include as secondary to the Veteran's service-connected 
disabilities of the ankles.

5.  Entitlement to service connection for myofascial pain 
syndrome, to include as secondary to the Veteran's service-
connected disabilities of the ankles.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 
1985.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Offices (RO) in 
Honolulu, Hawaii, and San Diego, California.  The RO in 
Phoenix, Arizona, is currently handling the matter.

The Board notes that some of the issues enumerated above have 
been rephrased from their characterization at the time of the 
last remand in March 2006.  With regard to the back issue, in 
the body of the Board's last remand the Board stated that the 
issue of whether new and material evidence had been submitted 
would be held in abeyance until the issue of secondary 
service connection was adjudicated.  The issue was 
characterized in the "Issues" section of the decision 
accordingly.  While the Board now notes that adjudication in 
this manner is would be improper, the Veteran is prejudiced 
in no way by the March 2006 language because the decision 
below both reopens and grants service connection for the back 
claim on appeal.  As for the Veteran's claim regarding her 
knees, as the Board reopened this issue in the March 2006 
decision, at issue currently is simply whether the Veteran is 
entitled to service connection for this condition.  The Board 
notes that issue number eight on the Board's 2006 remand was 
inadvertently characterized as involving only the Veteran's 
right knee, although it is a bilateral knee disability on 
appeal.  Finally, the Board notes that the claim for 
myofascial pain syndrome has been recharacterized to include 
entitlement to service connection on a secondary basis in 
addition to direct service connection.  While the issue was 
not characterized in this manner at the time of the last 
remand, the Board notes that in various correspondence, 
including a January 2000 VA Form 21-4138, the Veteran has 
contended entitlement to both direct and secondary service 
connection for this issue.  As such, the claim has been 
recharacterized as above.

The Board additionally notes that there does not appear to be 
a waiver of review by the agency of original jurisdiction for 
additional evidence received by VA since the last 
supplemental statement of the case.  However, the Board notes 
that this evidence, consisting of records of the Social 
Security Administration (SSA), is duplicative of evidence 
already of record.  The majority of pages are exact 
replicates of records received by VA in January 2008 and 
considered in the April 2009 supplemental statement of the 
case.  The remaining seven pages of records contain 
information that is duplicative and redundant of information 
already in evidence, including personal identification 
information of the Veteran, general information about her 
disability symptoms, and her employment background.  As such, 
this additional  evidence needs not been reviewed by the RO 
prior to adjudication by the Board.

The issues of entitlement to service connection for a 
bilateral knee disorder and for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed December 1989 Board  decision denied 
service connection for a back disability.

2.  The evidence pertaining to the Veteran's back disability 
submitted subsequent to the December 1989 Board decision was 
not previously submitted, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  The Veteran sustained an injury involving her back during 
active service, chronic in-service back symptoms and 
continuous post-service symptoms relating to her back are 
established, and the weight of the competent evidence is at 
least in relative equipoise on the question of whether the 
currently diagnosed back disorder is related to service.

4.  A neck disorder was not documented in service, was 
not chronic in service, was not continuous after 
service separation, did not manifest in arthritis to a 
compensable degree within a year of service separation, 
and is not shown to be related to the Veteran's service 
or a service-connected disability.   
	
5.  The competent evidence does not show a current diagnosis 
of myofascial pain syndrome.


CONCLUSIONS OF LAW

1.  The December 1989 Board decision, that denied service 
connection for a back disability is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 
38 C.F.R. § 20.1103 (2009).

2. New and material evidence has been received to reopen the 
Veteran's claim for service connection for a back disability.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).

3.  The criteria for service connection for a back disability 
have been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303(b) (2009).

4.  The criteria for service connection for a neck disorder 
have not been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

5.  The criteria for service connection for myofascial pain 
syndrome have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case seeks service connection for a back 
disorder, a neck disorder, and myofascial pain syndrome, 
among other conditions addressed by the remand portion of 
this decision.  She alleges her current disorders are the 
result of service and/or are due to her service-connected 
disabilities of the ankles.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, if a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).
	
Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303(d) (2009).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice- connected disorder. See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants. Nonetheless, because the Veteran's 
claims were pending before the regulatory change was made, 
the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the Veteran. See generally VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

	A.  Back Disorder
In a December 1989 decision, the Board denied service 
connection for a back disability.  The Veteran was notified 
of her appellate rights but did not appeal the decision and 
it became final.  
	
A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  In May 1996 the Veteran filed a claim 
to reopen her previously denied claim for service connection 
for a back disability.  For claims such as this received 
prior to August 29, 2001, new and material evidence means 
evidence not previously submitted that bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.
	
The evidence submitted since the December 1989 Board decision 
includes VA treatment records, private medical treatment 
records, lay evidence, and VA examination reports.  This 
evidence is new because it was not previously associated with 
the claims file.

The evidence is also material.  On review of the December 
1989 decision, a basis for the denial was the lack of a nexus 
relating the condition to service.  Since the 1989 denial, in 
her July 1998 sworn hearing testimony and in other documents 
the Veteran has alleged a continuity of symptoms, and as 
discussed in detail below, the Board finds no reason to doubt 
the competency or credibility of her allegations.  Hearing 
Transcript (Tr.), p. 7.  The Board finds this lay evidence is 
sufficient to reopen the claim.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995) (finding that appellant's competent 
statements of continuous post-service foot pain and flatness 
of feet are material because the determinative issue (nexus) 
involves the question of continuity of symptomatology; "the 
statements regarding continuity of symptomatology [of painful 
feet] provide a direct link between the appellant's active 
service and the current state of his condition [pes 
planus]"; "where the determinative issue is not one of 
medical causation but of continuity of symptomatology, lay 
testimony may suffice to reopen a claim.")  Accordingly, the 
Veteran's claim is reopened, and the merits of the claim will 
be addressed.

Taking the first element of service connection, the Veteran 
has a current diagnosis of degenerative disc disease of the 
lumbar spine at L3-S1, documented, for example, at a VA 
examination of May 2006.  

As for the in-service incurrence of her condition, she has 
testified at two Board hearings and has submitted a number of 
statements asserting that she injured her back while on 
active duty in connection with an ankle injury she suffered 
during basic training.  She contends that while in basic 
training, her ankle gave way and she fell to the ground, 
rolling over and breaking her metal flashlight with the force 
of the fall.  Her ankle was casted and she was placed on 
crutches.  She contends she was forced to continue with her 
training while on crutches and in the cast, and while also 
carrying heavy equipment and her weapon on her back.  She 
states that she was required to hike in hills and sand in 
these circumstances, and as a result of all of this, she 
suffered a back injury.  

The Veteran's service treatment records confirm that this 
accident did occur and document her resulting low back 
symptomatology.  Records show that in September 1985 the 
Veteran suffered an ankle sprain, and underwent six weeks of 
treatment, consisting of a plaster cast, a gel boot, 
crutches, compression dressings, anti-inflammatory 
medication, and physical therapy.  Her resultant back pain 
due to this injury was noted at the time of discharge on her 
separation examination.  In addition, the Veteran has alleged 
that she complained of back pain, among other joint pain, on 
numerous occasions subsequent to her accident and prior to 
her discharge, but that her complaints were not recorded.  
The Board has no reason to doubt the credibility of these 
statements and notes that the chronicity of in-service 
symptomatology may be established by lay evidence.  See 
Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding 
that lay statements are competent on in-service symptoms and 
post-service symptoms of dizziness, loss of balance, hearing 
trouble, stumble and fall, and tinnitus that later formed the 
basis of diagnosis of Meniere's disease); Savage v. Gober, 10 
Vet. App. 488, 496-97 (1997) (holding sworn post-service 
testimony alone is sufficient to establish in-service fall 
and symptoms, and no specific in-service medical notation, 
let alone diagnosis, is required).

Subsequent to her separation from service, treatment records 
reflect diagnosis of and treatment for back symptomatology in 
as early as February 1986.  On VA examination in February 
1986, the Veteran was diagnosed with a chronic lumbosacral 
strain with lumbar myocitis.  Treatment records reflect 
continuous back symptoms from service to the present appeal 
period.  In fact, a careful review of the medical record 
reveals back complaints and treatment in nearly every 
treatment record in the claims file from 1986 to the present.  
Back treatment is recorded, for example, in medical records 
dated from 1986, 1987, 1991, 1995, 1996, 1997, 1998, 1999, 
2001, 2002, 2003, 2004, and 2007.   

In addition to the post-service treatment records, the 
evidence includes the Veteran's statements and sworn 
testimony asserting a continuity of symptoms.  The Board 
acknowledges that lay evidence concerning a continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
 The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  She has 
indicated that ever since the accident in service, she has 
suffered from back pain and stiffness which has caused her 
difficulty with her ability to drive and to sleep at night, 
for example.

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service is 
both competent and credible.  The Veteran's contentions of 
back problems are consistent with the medical record as a 
whole.  The medical evidence confirms that she has been 
treated continuously for her symptoms over the years, 
including with pain medication, steroid injections, and a 
TENS unit.  Also, her statements are internally consistent as 
the Veteran has never alleged any etiology for her back 
condition other than the in-service accident from the moment 
of her initial post-service treatment dated in February 1986.  
The Board further notes the presence of this consistency in 
statements made to VA and private treatment providers over 
the years.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).  Finally the 
record contains two lay statement, both dated from December 
1986, from P.S. and D.M. which support the in-service 
incurrence of the Veteran's back condition and a continuity 
of symptomatology since the service accident.  

Significantly, because the Board finds continuity of 
symptomatology since service, it is not necessary to 
determine whether a nexus exists between the Veteran's 
current symptoms and her symptoms in service.  Nonetheless, 
the record does contain an opinion rendered by L.A. Vocal, 
M.D. in June 1986.  Dr. Vocal found, "[the Veteran] has been 
a patient of Dr. L.A. Vocal since November 1982. She has had 
no history of back pain or injury previous to her entry in 
the Armed Forces."  While this opinion does not establish 
the most definitive link between her current condition and 
service, it does relate the two.  In addition, in a September 
2000 statement of Buddy K. Festerling, M.D., Dr. Festerling 
recommended that she be service-connected for her 
disabilities as he felt there was sufficient documentation 
that her current problems are related to the injury sustained 
in basic training.  Moreover, there is no nexus evidence to 
the contrary.  VA examinations were conducted in 1987, 1991, 
and 2001 but nexus opinions pertaining to the Veteran's back 
were not rendered in the reports.  A negative nexus opinion 
was obtained in a VA examination report of May 2006 but it 
pertained only to the issue of secondary service connection.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is in favor of the claim 
for service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is granted.  



	B.  Neck Disorder
The Veteran meets the first requirement for service 
connection because she has a current diagnosis of 
degenerative disc disease of the cervical spine at C5-C6, 
documented, for example, at the VA examination of May 2006.
	
	However, the remaining requirements of service connection are 
not met.  Service treatment records reflect no complaints of, 
treatment for, or diagnosis related to the Veteran's neck or 
any symptoms reasonably attributed thereto.  At the time of 
discharge, the clinical evaluation of the neck was normal and 
the Veteran made no complaints about her neck.  Therefore, no 
neck condition, chronic or otherwise, was noted in service.  
	
	Next, post-service evidence does not reflect cervical spine 
symptomatology for many years after service discharge.  
Specifically, the first post-service medical documentation 
pertaining to the Veteran's neck is dated from January 1998.  
At that time the Veteran complained of neck and shoulder pain 
secondary to a fall one and a half weeks prior when her ankle 
gave out.  While the Veteran immediately began seeking 
treatment for various other disabilities upon her discharge 
from service, she made no mention of a neck problem until the 
January 1998 record.  She was afforded VA examinations in 
February 1986, November 1987, and March 1991 and made no 
mention of any neck disorder.  Moreover, the March 1991 
examiner explicitly found no abnormalities with the Veteran's 
cervical spine.  
	
	In addition to the documented post-service treatment records, 
the evidence includes the Veteran's statements and her August 
2005 testimony, via her representative, asserting a 
continuity of symptoms.  Tr., p. 8.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	As noted above, in rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Again, 
competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").
		
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.   She has 
indicated that she continued to experience symptoms relating 
to the neck after she was discharged from the service.  
	
	However, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	Significantly, the Board finds that the Veteran's reported 
history of continued neck problems since active service is 
inconsistent with the other evidence of record.  Indeed, 
while she has alleged that her disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to neck for over 10 years following active 
service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000) (finding that time elapsed prior to initial 
complaint can be considered as evidence against the claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	In addition, there is internal inconsistency to the Veteran's 
allegations as she has dated the onset of her symptoms to 
different times.  For example, she reported to the May 2006 
VA examiner that her symptoms began in 1998 or 1999 when she 
fell.  Madden v. Gober, 125 F.3d 1477, 1481 (finding the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).
	
	Also, when the Veteran sought to establish medical care in 
January 1998, she did not report that her neck symptomatology 
was related to an in-service history of a fall or that it was 
of longstanding duration.  She did not actually claim that 
her disorder was related to service until she filed her 
claim.  Her silence, when otherwise reporting her past 
medical history constitutes negative evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (finding that statements 
made to physicians for purposes of diagnosis and treatment 
are exceptionally trustworthy because the declarant has a 
strong motive to tell the truth in order to receive proper 
care).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against both the medical record 
and her own prior statements and finds her recollections as 
to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through her statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence is against the claim.

The evidence supporting direct service connection is the 
September 2000 report of Dr. Festerling, which attributes the 
Veteran's "current problems," presumably to include her 
neck condition, to the in-service injury the Veteran 
sustained.  The Board, however, finds this opinion of no 
probative value as the Veteran's service treatment records 
are completely silent for any complaints or diagnoses 
pertaining to the Veteran's neck.  Dr. Festerling provided no 
explanation as to how the Veteran's neck disability was 
caused by the in-service fall, but rather appears assume 
there is some documentation pertaining to the neck in the 
service treatment records, which there is not.  Indeed, Dr. 
Festerling refers to there being "good documentation," but 
does not expound on that documentation and his report does 
not indicate that he reviewed either the Veteran's claims 
file or service treatment records.  The opinion of Dr. 
Festerling is based on an inaccurate factual predicate.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown,  
5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (holding medical opinions have no probative 
value when they are based on an inaccurate factual predicate, 
such as the Veteran's self-reported and inaccurate history).  
While the Board is cognizant that a medical opinion formed on 
the basis of the Veteran's reported medical history cannot be 
rejected without the Board first finding that the Veteran's 
allegations are not credible, here, the Board finds the 
Veteran's allegations are not credible.  Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2005), Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (holding the Board cannot determine 
that a Veteran's statements lack credibility merely based on 
a lack of such documentation in the service treatment 
records).  In combination with the absence of documentation 
in the service treatment records, the Veteran's reported 
history of an in-service neck injury is not credible because 
the record reveals internal inconsistency in the Veteran's 
allegation as she has dated the onset of her symptoms to 
different times, and she did not claim that her disorder was 
related to service until she filed her claim.  For these 
reasons, the Board finds the report of Dr. Festerling of no 
probative value.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
issue of direct service connection, despite the directives of 
the Board's last remand.  However, the Board finds that the 
evidence, which does not show any evidence of a neck problem 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service and post-service treatment 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, A 
VA examination under the standards of McLendon is not 
warranted in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and her military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 61 (1993) (finding the Board is not 
bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002 & Supp. 2009).

As for the issue of secondary service connection, the file 
contains both positive and negative evidence.  Evidence 
supporting the claim includes an October 2001 report of 
Enrico G. Camara, M.D., which in some way relates the 
Veteran's neck condition to her service-connected ankle 
condition as it attributes the Veteran's "myalgias" to her 
ankle injuries.  Evidence to the contrary includes the May 
2006 VA examiner's opinion that the Veteran's neck condition 
is "less likely than not" caused or aggravated by her 
service-connected ankle conditions.

	The Board finds the May 2006 VA examination report to be of 
greater probative value than the October 2001 opinion of Dr. 
Camara.  First, Dr. Camara did not specifically relate the 
Veteran's neck condition to the ankle disability, rather, he 
related the Veteran's "myalgias," which presumably include 
the Veteran's neck condition as she complained of neck pain 
at the time of the examination.  The Board notes, however, 
that Dr. Camara did not render any diagnosis pertaining to 
the Veteran's neck in the report which could have been 
referred to in the secondary service connection opinion.  In 
addition, the report does not indicate that Dr. Camara 
reviewed the Veteran's medical records or claims file or that 
he was familiar with the Veteran's ankle disability and its 
history.  By contrast, the May 2006 VA examiner indicated 
that he had reviewed the claims file, interviewed the 
Veteran, and conducted a physical examination.  There is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Additionally, the VA examiner reconciled the 
opinion of Dr. Camara by stating, "[a]s far as the opinion 
expressed by the VA examiner 10/2001 that the Veteran's ankle 
injuries could have contributed to changes in spinal 
alignment and contributed to low back 
disorder/neck/myofascial pain syndrome, I disagree with this 
opinion and my examination today evidences only a small 
amount of decrease as far as ankles are concerned on the 
examination and which would be insufficient to cause these 
conditions."
	
As the May 2006 VA examiner's conclusion was specific to the 
Veteran's ankle condition, was supported by an adequate 
rationale, addressed the conflicting evidence, and was based 
on a review of the Veteran's current and past medical 
records, the Board finds the report more probative than that 
of Dr. Camara.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993) (holding that 
the weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.)    
The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between her currently-
diagnosed disorder and active duty service.  While the Board 
reiterates that the Veteran is competent to report symptoms 
as they come to her through her senses, degenerative disc 
disease of the cervical spine at C5-C6 is not the type of 
disorder for which a lay person can provide competent 
evidence on questions of etiology or diagnosis.  Such 
competent evidence has been provided by the medical personnel 
who have examined the Veteran during the current appeal and 
by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to 
the clinical findings than to her statements.  See Cartright, 
2 Vet. App. at 25.
  
Finally, the Board notes that certain diseases, chronic in 
nature, may be presumed to have been incurred in service, if 
the evidence shows that the disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of the 
disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Arthritis has been identified as such 
a chronic disease subject to presumptive service connection.  
38 C.F.R. § 3.309 (2009).  However, the file does not show a 
diagnosis of, or any reference to arthritis of the neck  from 
within one year from the Veteran's 1985 separation from 
service.  Accordingly, the presumption for service connection 
for chronic diseases does not apply.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.
	
	C.  Myofascial Pain Syndrome
The Board finds the Veteran's claim for service connection 
for myofascial pain syndrome must fail because the most 
recent medical evidence does not indicate a current diagnosis 
of this condition.  Where the medical evidence establishes 
that a Veteran does not currently have a disorder for which 
service connection is sought, service connection for that 
disorder is not authorized under the statues governing 
Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  
On VA examination in May 2006, the examiner determined, 
"[i]t is the opinion of this examiner, the Veteran does not 
meet the criteria for fibromyalgia/myofascial pain syndrome. 
Her complaints are more those of specific joints, and spine. 
The pattern she describes is more that of such specific joint 
pain related to activity. Many of the features which would be 
expected with fibromyalgia are not present. Some of the other 
symptoms which are present have been ascribed to 
posttraumatic stress disorder. The examination does not show 
evidence of sufficient tender points to support the diagnosis 
of fibromyalgia."

In April 2007 an addendum opinion of the same VA examiner was 
sought, and the examiner reiterated his findings and also 
expressed a negative nexus opinion between fibromyalgia and 
service.  

In October 2001 a chronic pain consultation was ordered, but 
the examiner, Dr. Camara, diagnosed the Veteran only with 
chronic low back pain with radiculopathy.  No diagnosis of 
myofascial pain syndrome was rendered.

In April 2001 a VA examination was conducted and the examiner 
found, "[i]t is my impression based on the examination n my 
office that the applicant, [the Veteran], has low back pain 
with left sciatica. This is a primary complaint. This is the 
reason why she remains unemployed. There is not even the 
slightest suggestion of any complaints of myofascial pain 
syndrome, fibromyalgia, fibromyositis, etc."  This opinion 
was reiterated by the examiner in a July 2001 addendum.  

Evidence supporting a diagnosis of myofascial pain syndrome 
includes documentations of "chronic back/neck pain, 
'myofascial' pain" in various VA treatment notes, including 
records of October 2004, April 2004, and July 2003.  In a 
March 2003 VA treatment record she was assessed with 
"chronic pain syndrome 2/2 back pain, fibromyalgia."  She 
was found to have chronic pain symptoms in a November 2001 
record.  In his September 2000 report, Dr. Festerling noted 
she has a diagnosis of myofascial pain.  In a November 1999 
record she was diagnosed with a "pain disorder - diffuse 
myalgias."

Despite the positive evidence, the Board does not find a 
current diagnosis of myofascial pain syndrome.  First, in 
establishing a current diagnosis, the Board finds the most 
recent evidence the most probative.  The May 2006 examiner 
found no current evidence of the condition.  Moreover, he 
further explained, "[t]here has in the past been an opinion 
expressed that the Veteran does have myofascial pain 
syndrome, with other opinion[s] stating that she does not.  
However, current and recent records do not indicate that 
fibromyalgia or myofascial pain syndrome are the impressions 
of her treating doctors, of her condition."

In addition none of the positive evidence contains an actual 
diagnosis of myofascial pain syndrome.  The 2003 and 2004 
records simply indicate myofascial or muscle pain, rather 
than a diagnosis of the actual syndrome.  The chronic pain 
noted in the March 2003, November 2001, and November 1999 
records also does not include a diagnosis of the syndrome at 
issue.  While the September 2000 report of Dr. Festerling 
indicates a diagnosis of myofascial pain, Dr. Festerling did 
not actually render that diagnosis.  He stated, "she has a 
diagnosis of a myofascial pain," but did not refer to the 
source of such a diagnosis.

The May 2006 examiner's conclusion was supported by an 
explanation that the Veteran does not carry this diagnosis 
because her symptoms are inconsistent with the syndrome.  He 
explained that her complaints are specific to activity-
related joint pain.  This is consistent with the April 2001 
VA examiner's rationale.  By contrast, none of the positive 
evidence indicates the foundation for the conclusions 
reached.

For all of these reasons, the Board cannot find the Veteran 
carries a current diagnosis of myofascial pain syndrome. 
While the Board the Veteran is certainly competent to report 
symptoms of pain, she is not competent to diagnose herself 
with myofascial pain syndrome, the disease.  Such competent 
evidence has been provided by the medical personnel who have 
examined the Veteran during the current appeal and by service 
records obtained and associated with the claims file.  Here, 
the Board attaches greater probative weight to the clinical 
findings than to her statements.  See Cartright, 2 Vet. App. 
at 25.
  
Further discussion of the Veteran's service treatment records 
and a nexus to service is not warranted and the Veteran's 
claim must be denied on both a direct and secondary basis.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January 2001, November 2004, February 
2005, and March 2007 that fully addressed all notice 
requirements.  The letters informed her of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  Although not all 
of the Veteran's duty-to-assist letters were provided before 
the initial RO adjudication of her claims, after she was 
provided the letters she was given a full opportunity to 
submit evidence, and her claims were subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in May 2006 and 
March 2007 the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Her 
service treatment records and post service treatment records 
have been obtained.  She was provided an opportunity to set 
forth her contentions during the hearings before the 
undersigned Veterans Law Judges in July 1998 and August 2005.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  
Specific medical opinions pertinent to the issues on appeal 
were obtained in April 2007, May 2006, July 2001, April 2001, 
March 1991, November 1987, and February 1986.  As previously 
discussed, additional VA medical opinions have been deemed 
unnecessary in this case.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Service connection for a back disorder is granted.

Service connection for a neck disorder is denied.

Service connection for myofascial pain syndrome is denied.


REMAND

As for the Veteran's claims for a bilateral knee condition 
and posttraumatic stress disorder, a remand is required in 
order to afford the Veteran a VA examination to determine the 
nature and etiology of her disabilities. In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

As for the Veteran's knees, the Veteran has a current 
diagnosis of a right knee strain and left knee mild 
degenerative joint disease, documented, for example, in the 
May 2006 VA examination report.  As for the in-service 
incurrence of these conditions, effusion and swelling of the 
knee was noted in two separate service treatment records of 
October 1985.  In a November 1985 private medical report of 
E. P. Schoch, III, M.D., it was noted that the Veteran was 
seeking treatment for bilateral knee pain.  She was found to 
have an awkward gait and a positive apprehension sign.  She 
was referred for physical therapy.  The following month it 
was noted that she had mild tenderness over the lateral 
hamstring insertion.  Knee pain was noted at the time of her 
separation examination.  In addition, in December 1986 she 
submitted the lay statement of her ex-husband, D.M., 
attesting to the in-service incurrence of her knee problems.  

The file, however, contains inadequate nexus evidence.  In a 
November 1987 VA examination report, the examiner noted the 
Veteran's in-service accident and noted it "may have 
aggravated" a possible congenital knee condition.  Also, a 
September 2000 report of Buddy K. Festerling, M.D. attributes 
her "current problems," presumably including her knee 
condition, to service.  The Board finds both of these 
opinions vague and poorly supported.  The law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (finding that a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992).  While a VA 
examination was ordered by the Board in the March 2006 remand 
in order to address the issue of direct service connection, 
the resulting May 2006 VA examination report only included an 
opinion as to secondary service connection.  The May 2006 VA 
examiner determined the Veteran's bilateral knee condition 
was not caused by or aggravated by her ankle disabilities.  
The examiner made no mention of the Veteran's service 
treatment records or the knee symptomatology documented 
therein.  As such, the development directed by the Board in 
its last remand was not accomplished.  Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998)  

In light of the existing nexus evidence, the in-service 
symptoms that have never been addressed, and the AMC's 
failure to provide the requested VA examination, the Board 
finds that this issue must once again be remanded for this 
purpose.

As for the Veteran's claim for PTSD, the Veteran has a 
current diagnosis of the condition, documented, for example, 
in an October 2004 VA treatment record.  The Veteran's 
alleged stressor, a sexual assault, has also been supported 
by some corroborating evidence.  An August 1985 service 
treatment record, while somewhat illegible, documents 
treatment sought at the ob/gyn clinic which included a 
screening for venereal disease.  The Board further notes the 
Veteran's statements regarding the attack have been 
internally consistent throughout the appeal.  In addition, 
PTSD has been documented in the medical record in relation to 
the Veteran's military sexual trauma.

The Board finds, however, that a VA examination is necessary 
to pinpoint the etiology of the Veteran's PTSD in light of 
her generally traumatic lifelong experiences.  For example, a 
July 2004 report form the Social Security Administration 
indicates that in addition to her military sexual trauma, she 
was sexually molested by her stepfather as a child.  Her 
mother was physically and emotionally abusive.  She was sent 
to foster care and was physically abused by her foster 
parents.  In 2002 she was threatened by a man she had been 
casually dating who followed her home and attempted to force 
himself on her.  In 2003 she was a victim of a road rage 
incident where she was stabbed over 100 times in the presence 
of her six year-old daughter.  A VA treatment note of April 
2003 indicates that the Veteran's life was again threatened 
by an ex-boyfriend who had taken out three life insurance 
policies, adjusted her car brakes inappropriately, and 
poisoned her migraine medicine.  

Much of the VA treatment notes pertaining to the Veteran's 
PTSD focus on her childhood experiences and familial 
dysfunction.  Indeed, in a November 2002 VA treatment note, 
"childhood PTSD" was referred to.  However, as her military 
sexual trauma has also been identified in the context of her 
PTSD diagnosis, a VA examination is needed to determine 
whether it is as likely as not that the Veteran's current 
condition is related to service, whether it is more likely 
related to other traumatic events, or whether the etiology 
cannot be reconciled.

Further, under 38 C.F.R. § 3.304(f)(3), VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  While a number of VCAA 
letters have been issued, the Board is not persuaded that the 
Veteran has been adequately notified in this regard.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the PTSD claim, send 
the Veteran corrective VCAA notice under 
38 C.F.R. § 3.304(f)(3), that advises the 
claimant that evidence from sources other 
than the Veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor.  Allow her the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence. 

2. Afford the Veteran a VA examination to 
ascertain the nature and etiology of her 
bilateral knee disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the service treatment 
records dated from October 1985 and 
November 1985, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed 
bilateral knee disorder had its onset 
during service or is in any other way 
causally related to her active service or 
to her service-connected disabilities.

In rendering this opinion, the examiner 
should address the existing nexus 
opinions of record, which includes and 
opinion of a November 1987 VA examiner, 
the September 2000 report of Dr. 
Festerling, the October 2001 report of 
Dr. Camara, and the opinion of the May 
2006 VA examiner.
 
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

3.  The Veteran should be afforded a VA 
PTSD examination by a VA psychiatrist or 
psychologist to ascertain the nature and 
etiology of her condition.  All indicated 
tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.
	
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether the Veteran entered 
service with PTSD.  If so, the examiner 
is requested to indicate whether the PTSD 
increased in severity during service, and 
if it did, whether the increase in 
severity represented a chronic worsening 
of the disorder or the natural progress 
of the disorder.  

If the Veteran did not enter service with 
PTSD, the examiner is requested to offer 
an opinion as to whether 
it is "more likely than not" (likelihood 
greater than 50%), "at least as likely as 
not" (50%), or "less likely than not" 
(less than 50% likelihood) that the 
Veteran has PTSD that is based upon her 
military sexual trauma. A complete 
rationale should be provided for any 
opinion or conclusion.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is her responsibility 
to report for the examination scheduled in connection with 
this REMAND and to cooperate in the development of her case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of her claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________                       
____________________________ 
                 D. C. Spickler
             Veterans Law Judge			  Veterans Law 
Judge
         Board of Veterans' Appeals  		          Board 
of Veterans' Appeals



____________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


